DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows”
Claims 1, 3, 4, 6–12, 15–18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Lotgerink-Bruinenberg, US 2008/0148946 (“Lotgerink-Bruinenberg”) in view of Healey et al., US 2008/0202078 (“Healey”).
Claims 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lotgerink-Bruinenberg in view of Healey and in further view of Osborne et al., US 8,409,337 (“Osborne”).
Claim 1 describes a pleated filter comprising a multilayer filtration media.  The media comprises a fluorinated electret layer, a sorbent layer, and a backing layer.  The fluorinated electret layer comprises a meltblown or meltspun web.  The sorbent layer is bonded and adjacent to the fluorinated electret layer.  The backing layer has a Gurley stiffness of at least 200 mg.  The pleated filter has a thickness between 1.5 and 3.5 mm.  The pleated filter has a measurable pressure drop and the pressure drop is less than 150 Pa at a nominal face velocity of 1.1 m/s.
The disclosure fails to teach that the claimed Gurley stiffness of at least 200 mg for the backing layer is critical.  Criticality is generally illustrated by demonstrating that the claimed range achieves unexpected results relative to the prior art.  MPEP 2144.05(III)(A).  Instant disclosure teaches that the backing layer has Gurley stiffness of at least 200 mg, to help ensure that the air filter is pleatable.  Spec. dated Feb. 26, 2019 (“Spec.”) [0052].  However, this result would have been expected because Healey teaches that a filter media requires a minimum Gurley stiffness of 200 mg to allow for pleating.  Healey [0086].
Lotgerink-Bruinenberg discloses a pleated filter device 10 (corresponding to the claimed “pleated filter”).  Lotgerink-Bruinenberg Fig. 1, [0014].  The filter device 10 comprises a multilayer filtration medium 1 (the “multilayer filtration media”).  Id
The filtration medium 1 comprises a filter layer 11.  Lotgerink-Bruinenberg Fig. 2, [0015].  The filter layer 11 corresponds to the “fluorinated electret layer” because it comprises electret charged thermoplastic microfibers treated with fluorochemical additives.  Id. at [0016], [0018].  The filter layer 11 is a meltblown nonwoven web.  Id. at [0016].
The filtration medium 1 also comprises a gas adsorption layer 12.  Lotgerink-Bruinenberg Fig. 2, [0015].  The gas adsorption layer 12 comprises a particle loaded layer 13.  Id.  Additionally, Fig. 2 illustrates the gas adsorption layer 12 comprising a cover layer 15 and a support layer 14.  Id.  However, these layers 14, 15 are optional.  Id. at [0035].  The particle loaded layer 13 (with or without the cover layer 15) can correspond to the “sorbent layer.”  The particle loaded layer 13 is adjacent to the filter layer 11, as seen in Fig. 1.  The particle loaded layer 13 is also bonded to the filter layer 11 at the outer edges or periphery of the filtration medium.  Id. at [0015].  Likewise, the cover layer 15 can correspond to the “sorbent layer.”  Id.  The cover layer 15 is adjacent to the filter layer 11, as seen in Fig. 1. The cover layer 15 is bonded to the filter layer at the outer edges or periphery of the filtration medium.  Id.
The support layer 14 corresponds to the “backing layer.”  Lotgerink-Bruinenberg Fig. 2, [0015].  
The filter device 1 has a thickness between 1.05 to 4.25 mm, because the filter layer 11 has a thickness between 0.25 to 1.5 mm and the gas adsorption layer (including the optional cover and support layers 15, 14) has a thickness between 0.8 to 2.75 mm.  Lotgerink-Bruinenberg [0025], [0035].  The range of 1.05 to 4.25 mm prima facie case of obviousness.  See MPEP 2144.05(I).  
The filter device 1 has a pressure drop of less than 100 Pa.  Lotgerink-Bruinenberg [0008].  Therefore, it would have been obvious for the filter device to have a measureable pressure drop of less than 150 Pa at a nominal face velocity of 1.1 m/s.  Additionally, the filter device 1 in Lotgerink-Bruinenberg is presumed to exhibit the claimed pressure drop value, because it has substantially the same structure as the claimed pleated filter.  See MPEP 2112.01(I) (“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”).

    PNG
    media_image1.png
    1065
    873
    media_image1.png
    Greyscale

The filter medium 1 differs from claim 1 because it does not disclose the Gurley stiffness of the support layer 14.  Therefore, the reference fails to provide enough information to teach this layer 14 having a Gurley stiffness of at least about 200 mg, as required by the claim.
However, the support layer 14 is pleated, because the filter medium 1 is pleated.  Lotgerink-Bruinenberg [0007].  A filter media must have a minimum Gurley stiffness of 200 mg to enable pleating.  Healey [0086].  Therefore, because the filter medium 1, along with the support layer 14, is pleated, and a filter media must have a minimum stiffness of 200 mg to be pleatable, it would have been obvious for the support layer 14 to have a Gurley stiffness of at least 200 mg.
Additionally, as noted, there is no evidence that the claimed range of a Gurley stiffness of at least about 200 mg is critical to the claimed invention, because there is no evidence of unexpected results.  Therefore, any difference between the prior art and the claimed invention on this matter is one of degree rather than kind, insufficient for patentability.  MPEP 2144.05(III)(A).
Claim 3 requires for the pleated filter claim 2, the backing layer is a meltspun web or a staple-fiber web.
The support layer 14 in Lotgerink-Bruinenberg is a nonwoven material manufactured using a variety techniques, such as spun-bonding.  Lotgerink-Bruinenberg [0031].  Spun-bonding is a specific meltspinning technique.  See e.g., Seeberger, US 2016/0051917 (“Seeberger”) [0003] (“Nonwoven fabrics are usually produced in a primary forming process, particularly a melt-spinning process such as, for 
Claim 4 requires for the pleated filter of claim 1, the media has a pressure drop of less than 15 mm H2O at 14 cm/s test velocity.  A pressure drop of 15 mm of H2O at 14 cm/s is about 147 Pa at 14 cm/s.  
The disclosure fails to teach that this pressure drop is critical to the invention because there is no evidence that this value produces unexpected results.  MPEP 2144.05(III)(A) (criticality is generally illustrated by showing that the claimed range achieves unexpected results).  Rather, the disclosure only teaches that the filtration media can have this pressure drop value without discussing its significance.  Spec. [0011], [0022], [0092].
The filter medium 1 in Lotgerink-Bruinenberg has a pressure drop of not more than 80 Pa, when measured according to DIN 71460-1.  Lotgerink-Bruinenberg [0039].  The DIN 71460-1 test operates at a test velocity of 14 cm/s.  See e.g., Seeberger [0021].  Therefore, the filter medium 1 has a pressure drop of 80 Pa at 14 cm/s test velocity, which overlaps with the claimed range.
Additionally, because the disclosure fails to teach that the claimed pressure drop value is critical to the claimed invention, any difference between the prior art and the claimed invention on this point is one of degree, rather than kind insufficient for patentability.  MPEP 2144.05(III)(A).
Claim 6 requires for the pleated filter of claim 1, the filtration media has a media particle CCM of greater than 12,000 mg when tested according to GB/T 18801-2015.  Claim 7 requires for the pleated filter of claim 1, the filtration media has a particle CCM 2 of nominal filter media when tested according to GB/T 18801-2015 and the CCM is normalized to the nominal filter area.  Claim 8 requires for the pleated filter of claim 1, the multilayer filtration media has a particle CCM of greater than 300 cigarettes per square meter when tested according to the Media CCM test.  Claim 9 requires that the pleated filter of claim 1 has an initial particle efficiency of greater than 90%.
Lotgerink-Bruinenberg teaches that its filter medium 1 has a loading of 20 g.  Lotgerink-Bruinenberg [0039].  Therefore, it would have been obvious for its filter medium to have a media particle CCM of greater than 12,000 mg when tested according to GB/T 18801-2015 and a particle CCM of greater than 12,000 mg/m2 of nominal filter media when tested according to GB/T 18801-2015 and the CCM is normalized to the nominal filter area.  The filter medium 1 also has an initial particle capture efficiency of at least 90%.  Id. at [0037].
Additionally, even if the reference does not explicitly teach that the filter medium exhibits the properties described in claims 6–9, these properties are presumed to be inherent because the filter medium 1 has substantially the same structure as the claimed filtration media.  MPEP 2112.01 (when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent).  
More specifically, the filtration medium of instant disclosure is pleated.  Spec. [0010].  It comprises a fluorinated electret layer, a sorbent layer adjacent to the fluorinated electret layer, and an optional backing layer.  Id.  The fluorinated electret layer can be manufactured from a meltblown material with a fiber diameter between 1 Id. at [0040].  It can be fluorinated according to the process described in U.S. Patent No. 5,411,576, and can be charged using the hydro charging process described in U.S. Patent No. 5,496,507.  Id. at [0030], [0038].  The sorbent layer includes activated carbon with a particle size less than 1190 microns.  Id. at [0046].  The sorbent layer has a basis weight between 100 to 625 g/m2.  Id. at [0048].  The backing layer can be manufactured from a spunbonded material.  Id. at [0052].  However, the backing layer is provided mainly only to stiffen the air filter media.  Id. at [0055]. It performs little or no filtering of fine particles.  Id.  The backing layer has a Gurley stiffness of at least 200 mg to help ensure that the filter media is pleatable.  Id. at [0052].
Likewise, the filter medium 1 in Lotgerink-Bruinenberg is pleated, and comprises a fluorinated electret layer 11 with a gas adsorption layer 12 (i.e., a sorbent layer) adjacent to the electret layer 11, and a support layer 14.  Lotgerink-Bruinenberg [0015], [0016], [0018].  The electret layer 11 can be manufactured from a meltblown material with a fiber diameter of 12 microns.  Id. at [0042].  It can be fluorinated according to the process described in U.S. Patent No. 5,411,576 and can be charged using the hydro-charging process described in U.S. Patent No. 5,496,507.  Id. at [0019], [0042].  The gas absorption layer 12 comprises activated carbon particles with a particle size of preferably 100 to 1000 microns.  Id. at [0033].  The gas absorption layer 12 also has a basis weight between 150 and 1500 g/m2.  Id. at [0034].  The support layer 14 can be manufactured from a spunbond material.  Id. at [0031]. However, it is provided mostly to facilitate structural integrity of the filter medium 1.  Id. at [0014].  As such, because the Id. at [0007].
Therefore, because the filter media of the claimed invention is substantially the same as the filter medium 1 described in Lotgerink-Bruinenberg, these two filter media are presumed to exhibit the same properties, including those described in claims 6–9.
Claim 10 requires for the pleated filter of claim 1, the sorbent layer has 100 to 500 grams of sorbent.
Lotgerink-Bruinenberg teaches that its gas adsorption layer 12 comprises between 150 and 1500 g/m2 of sorbent.  Lotgerink-Bruinenberg [0034].  In one embodiment, the filter medium 1 has an area of approximately 0.237 m2 because it has a face area of 250 x 200 mm, a pleat height of 30 mm, and a pleat distance of 8 mm.  Id. at [0039].  With an area of 0.237 m2 and a basis weight of 150 to 1500 g/m2 of sorbent, the filter medium 1 would have between 35 and 355 g of sorbent.  
Additionally, the weight of sorbent in the filter medium 1 would depend on the area of the filter medium.  Therefore, it would have been obvious for the filter medium 1 to have between 100 and 500 g of sorbent, depending on the size of the filter medium 1.  
Claim 11 requires for the pleated filter of claim 1, the sorbent includes sorbent having a US mesh size between 20 to 320.
The typical sorbent particle sizes in Lotgerink-Bruinenberg’s gas adsorption layer 12 are (from 20 to 35)x(from 40 to 70) US. Std Mesh, which is within the claimed range.  Lotgerink-Bruinenberg [0033].
Claim 12 
Lotgerink-Bruinenberg’s gas adsorption layer 12 comprises activated carbon.  Lotgerink-Bruinenberg [0032].
Claim 13 requires for the pleated filter of claim 1, the sorbent layer includes one or more chemically impregnated sorbents that provide formaldehyde removal.  Claim 14 requires for the pleated filter of claim 1, the sorbent layer includes one or more sorbents reactive to formaldehyde.  
The filter medium 1 in Lotgerink-Bruinenberg is provided to filter airborne particles and gases in the air for a passenger compartment of a vehicle.  Lotgerink-Bruinenberg [0001].  The gas adsorption layer 12 comprises a variety of absorbent particles such as activated carbon, activated alumina, silica gel, carbon black, zeolite particles and mixtures thereof.  Id. at [0033].  
The reference, however, fails to disclose that the absorbent particles include chemically impregnated sorbents for formaldehyde removal, or sorbent particles reactive to formaldehyde.  
However, Osborne disclsoes a scrubber filter for removing toxic substances from the air within an indoor environment.  Osborne col. 1, lls. 11–27.  The filter comprises pellets of activated alumina impregnated with potassium permanganate.  Id. at Fig. 4, col. 11, lls. 9–63.  The impregnated alumina removes target gases such as formaldehyde using a chemical reaction, wherein oxidation converts the contaminant to harmless compounds.  Id.  Because formaldehyde is recognized as a harmful gas contained in indoor air, while Lotgerink-Bruinenberg is provided to remove harmful gases from the indoor air of a vehicle using activated alumina, it would have been 
Claim 15 requires for the pleated filter of claim 1, the sorbent layer includes substantially continuous adhesive fibers that are bonded to the surface of the sorbent particles.  Claim 16 requires for the filtration media of claim 1, the sorbent layer includes alternating layers of adhesive and sorbent.
Lotgerink-Bruinenberg teaches that its gas adsorbent layer 12 comprises a composite consisting of a bottom layer, top layer, and an intermediate layer of activated carbon particles fixed to adhesive threads and dots, prepared according to the process described in Patzelt et al., EP 0818230A1 (“Patzelt”)1.  Lotgerink-Bruinenberg [0044].  The composite in Patzelt comprises a sorbent layer with a thread-like melt adhesive bonded to the surface of sorbent particles.  Patzelt [0019].  The thread-like melt adhesive corresponds to the “substantially continuous adhesive fibers,” because the adhesive is applied in a flowable manner.  Id.  Additionally, the composite in Patzelt comprises nonwoven layers oriented on either side of the sorbent particle layer.  Id. at [0006].  The nonwoven layers comprise meltblown fibers, which are understood in the art as continuous fibers.  See e.g., Battenfeld et al., US 2013/0340398 (“Battenfeld”) [0090].  The composite is calendared after the nonwoven layers are provided on either side of the sorbent particle layer.  Patzelt [0025].  Because calendaring is a heat-treatment process, it would have been obvious for the meltblown fibers to melt at least partially while bonding to the sorbent particles.   
Claim 17 requires for the pleated filter of claim 1, the sorbent layer includes at least one or more than one layer of sorbent and more than one type of sorbent.
The gas adsorption layer 14 in Lotgerink-Bruinenberg comprises at least one layer of sorbent.  Lotgerink-Bruinenberg [0044].  The gas adsorption layer 14 also comprises more than one type of sorbent because it can include a variety of absorbent Id. at [0033].  
Claim 18 is directed to a room air purifier including the pleated filter of claim 1.
The filter medium 1 of Lotgerink-Bruinenberg is used in an air filter device for a vehicle passenger compartment.  Lotgerink-Bruinenberg [0001].  The air filter device is a “room air purifier” because a vehicle passenger compartment is a room.  Additionally, the preamble limitation describing the purifier as being a “room air purifier” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2111.02(II).
Claim 20 requires for the air purifier of claim 18, the room air purifier exhibits a particle CCM of P4 per the China National Standard with less than 1.2 m2 of filtration media.  A CCM of P4 is a particle capture of 12,000 mg.  Spec. [0058].
Lotgerink-Bruinenberg tested a sample of its filter medium 1 with an area of approximately 0.237 m2.  Lotgerink-Bruinenberg [0039].  This sample was able to load at least 20 g of dust.  Id. at [0038].
Additionally, the air purifier using filter medium 1 is presumed to be capable of performing the claimed function because the filter medium 1 has the same structure as the claimed filtration media, for the reasons discussed in the rejection of claims 6–9 above.  MPEP 2112.01(I).  Note that the disclosure fails to provide the specific structure of the “room air purifier.”  Therefore the air purifier is assumed to be some structure capable of holding the filtration media such that air passes through the media for purification.  The air purifier in Lotgerink-Bruinenberg also has this configuration. Lotgerink-Bruinenberg [0001].
 Claim 21 requires for the room air purifier of claim 18, the room air purifier exhibits a formaldehyde CCM of F4 per the China National Standard.  A CCM of F4 means that the air purifier captures 1500 mg of formaldehyde.  Spec. [0057].
Lotgerink-Bruinenberg air purifier, using Osborne’s absorbent impregnated with potassium permanganate in gas adsorption layer 14, is presumed to exhibit this property, because it has substantially the same structure as the claimed air purifier.  MPEP 2112.01(I).  The filter medium 1 in Lotgerink-Bruinenberg’s has the same structure as the claimed filter media for the reasons stated in the rejection of claims 6–9 above.  Additionally, instant disclosure teaches that the sorbent particles used in the sorbent layer to capture formaldehyde include activated carbons that have been treated with chemicals such as potassium permanganate.  Spec. [0044].  Osborne’s absorbent can include activated carbon impregnated with potassium permanganate.  Osborne col. 11, ll. 9–67.  Furthermore, the disclosure fails to provide the specific structure of the “room air purifier.”  Therefore the air purifier is assumed to be some structure capable of holding the filtration media such that air passes through the media for purification.  The air purifier in Lotgerink-Bruinenberg also has this configuration. Lotgerink-Bruinenberg [0001].
As such, because the air purifier described in Lotgerink-Bruinenberg, in view of Osborne, has the same structure as the claimed air purifier, it is presumed to exhibit the same properties as the claimed air purifier, including its formaldehyde removal capabilities.
Additionally, it would have been obvious for Lotgerink-Bruinenberg’s air purifier to exhibit a formaldehyde CCM of F4 according to the China National Standard.  As noted See MPEP 2144.04 (“mere scaling up of a prior art process capable of being scale up, if such were the case, would not establish patentability in a claim to an old process so scaled”) (internal citations and quotations omitted).
Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 11, in light of the amendments. 


35 U.S.C. 112(a) Lack of Enablement
The Examiner withdraws the 35 U.S.C. 112(a) rejections of claims 4 and 5, in light of the amendments to claim 4, and because claim 5 is canceled.  Note that claim 1 has been amended to include the features of claim 5.  Claim 1 does not have an enablement issue, because it indicates that it has a pressure drop above zero, as the filter media has “a measurable pressure drop.”
35 U.S.C. 112(b), (d) Rejections
The Examiner withdraws the previous 35 U.S.C. 112(b) and (d) rejections, in light of the amendments.
Prior Art Rejections
The Examiner maintains that the pending claims are unpatentable for the reasons stated above.
The Applicant argues that Lotgerink-Bruinenberg fails to disclose the filter layer 11 being bonded to the gas adsorption layer 12.  Applicant Rem. entered Sept. 02, 2021 (“Applicant Rem.”) 8.  Rather, the Applicant notes that Lotgerink-Bruinenberg describes these two layers as being substantially nonbonded to one another.  Id.  
The Examiner respectfully disagrees.  The filter layer 11 and gas adsorption layer are bonded to one another, because Lotgerink-Bruinenberg states that the filter layer 11 and the gas adsorption layer 12 are bonded “at the outer edges or periphery of the filtration medium.”  Lotgerink-Bruinenberg [0015].  The Applicant misinterprets the statement that these layers are “substantially non-bonded” to mean that the filter layer 11 is completely non-bonded to the gas adsorption layer 12.  Rather, the term “substantially non-bonded” means that the two layers have “less than 4% bonding” relative to the surface area of the filter medium, excluding any bonded seam area along an outer edge or periphery of the medium.  Lotgerink-Bruinenberg [0015].  Therefore, the filter layer 11 and gas adsorption layer can be at least partially bonded to one another.  As such, these two layers are bonded together, within the meaning of the claim.
The Applicant further argues that the configuration of Lotgerink-Bruinenberg would result in considerable increase in pressure drop, causing likely inability of its filter 2O (147 Pa) at 14 cm/s velocity.  Applicant Rem. 8.  
The Examiner respectfully disagrees.  The filter medium 1 in Lotgerink-Bruinenberg has a low initial pressure drop of not more than 100 Pa.  Lotgerink-Bruinenberg [0008].  Therefore, it would have been obvious for the filter medium 1 to exhibit a pressure drop of less than 15 mm H2O (147 Pa) at 14 cm/s velocity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version and the translation of Patzelt are both contained in the record as 9-page Foreign References dated June 01, 2021.  The Examiner cites to the translation for the text.